Citation Nr: 0508390	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-09 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for seizure disorder, 
rated at 40 percent effective April 1, 1981; and at 60 
percent effective on December 2, 2003.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis.

3.  Entitlement to an initial disability rating for status 
post total left hip replacement, rated at 10 percent 
effective March 31, 1998; and at 30 percent effective on 
December 2, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the RO in 
Huntington, West Virginia, which confirmed and continued a 40 
percent disability rating for a seizure disorder; confirmed 
and continued a 10 percent disability rating for left knee 
arthritis; and granted service connection for fracture of the 
left hip and assigned a 10 percent disability rating, 
effective March 31, 1998.  In a September 2004 rating 
decision, the RO increased the veteran's disability rating 
for a seizure disorder to 60 percent disabling, effective 
December 2, 2003 and increased the veteran's disability 
rating for status post total left hip replacement to 30 
percent disabling, effective December 2, 2003.

The veteran resides within the jurisdiction of the 
Washington, DC, RO.

In a February 1981 statement, the veteran expressed a desire 
to open a claim for service connection for arthritis in the 
right leg.  That issue is not currently on appeal and is 
referred to the RO for appropriate action.

Although not currently on appeal, the Board notes that there 
is a discrepancy as to the rating assigned to the veteran's 
facial scars.  In a February 1974 rating decision, the RO 
granted service connection and assigned a 10 percent rating, 
effective November 1, 1973 for facial scars.  In all 
subsequent rating decisions, a noncompensable rating was 
noted, effective November 1, 1973.  It is unclear as to why, 
or whether, the veteran's rating was reduced to 
noncompensable as there was no indication that the RO 
proposed to reduce the veteran's rating for facial scars.  
This matter is referred to the RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2000, the veteran attached a statement to his VA Form 
9 which indicated a desire to be scheduled for a local 
hearing with a Decision Review Officer. 

Subsequently, in a statement from the veteran's 
representative, dated May 2000, he reiterated the veteran's 
request for a local hearing before a Decision Review Officer.  
A remand is required in order to comply with the veteran's 
request.  See 38 C.F.R. §§ 3.103(c), 3.2600(c) (2004).

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2004), 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development was enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004) (regulations promulgated to implement 
the statutory changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Regarding the issues of entitlement to an increased rating 
for a seizure disorder and left knee arthritis, review of the 
claims folder fails to reveal notice from the RO to the 
veteran which complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  A remand is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

With respect to the issue of entitlement to an initial 
disability rating for status post total left hip replacement, 
review of the claims folder fails to reveal compliance with 
the VCAA sufficient to adjudicate the current appeal.  VA's 
Office of General Counsel (GC) has held that, if, in response 
to notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., higher initial rating, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  However, review of 
the claims folder fails to reveal adequate 38 U.S.C.A. § 
5103(a) notice to the veteran on the above referenced claim.  
Therefore, pursuant to the GC opinion, discussed above, VA is 
not exempted from providing the veteran with 38 U.S.C.A. § 
5103(a) notice on the issue of entitlement to a higher 
initial disability rating for status post total left hip 
replacement.

A review of the claims folder reveals a number of outstanding 
private medical records.  VA has an obligation to seek 
records of this treatment as they are pertinent to the 
veteran's claims on appeal.  38 U.S.C.A. § 5103A(b) (West 
2002).

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a hearing 
before a Decision Review Officer.

2.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal; of 
what information or evidence the 
veteran should provide, and what 
information or evidence VA will attempt 
to obtain on his behalf; and that he 
should submit relevant evidence in his 
possession.  

The evidence needed to substantiate the 
claims is that showing that the 
disabilities at issue meet the criteria 
for higher evaluations.  These criteria 
were provided to the veteran in the 
statement of the case

3.  Take the necessary steps to obtain 
records of the veteran's treatment for 
a seizure disorder, left knee 
arthritis, and a left hip replacement 
from:

a)  Washington Adventist Hospital,
b)  Alexandria Hospital,
c)  Virginia National Rehab Hospital,
d)  Prince George's County Hospital, 
and
e)  Fort Washington Home Health.

4.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


